t c memo united_states tax_court law offices of michael b l hepps petitioner v commissioner of internal revenue respondent docket no filed date michael barry loui hepps for petitioner james b urie for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for judgment on the pleadings under rule a motion because petitioner attached exhibits to its response to respondent’s motion that require us to consider 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue matters outside the pleadings we shall treat respondent’s motion as a motion for summary_judgment under rule see rule b summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 background this is an appeal from respondent’s determination that petitioner is not entitled to an abatement of interest on employment_taxes under sec_6404 for the tax periods ending date date date date date date date and date petitioner’s principal_place_of_business was located in philadelphia pennsylvania when its petition in this case was filed in date petitioner discovered that its employment_taxes for the periods in issue had not been paid to the internal_revenue_service the service due to an embezzlement upon discovering the embezzlement petitioner and or its principal michael b l hepps entered into an agreement installment_agreement with the service to make periodic_payments on the outstanding employment_tax liability the periodic_payments were derived from and depended upon payments petitioner or petitioner’s principal received monthly from a third party and the service was aware of this fact on some date after the installment_agreement was implemented the service levied upon the third party who allegedly owed money to petitioner or petitioner’s principal petitioner contends that the seizure was made in violation of an understanding it had with the service the seizure resulted in the third party whose payments were funding the installment_agreement terminating its relationship with petitioner and or petitioner’s principal as a result petitioner was no longer 2the record is unclear as to whether the third party was obligated to pay petitioner or petitioner’s principal able to make the installment payments petitioner immediately contacted the service to negotiate lower periodic_payments despite several letters and telephone calls from petitioner to the service however petitioner’s collection matter was never formally resolved by a closing_agreement offer_in_compromise or in any other manner because petitioner maintained that the interest in question is attributable to the service’s wrongful_levy petitioner filed a request for an abatement of interest on the unpaid employment_taxes under sec_6404 on date respondent issued a full disallowance-- final_determination final_determination in which he denied petitioner’s request for abatement on the grounds that sec_6404 does not authorize the internal_revenue_service to abate the assessment of interest on employment_taxes however respondent’s final_determination did not discuss or apparently consider the possible application of sec_6404 to petitioner’s request for abatement on date petitioner’s imperfect petition seeking a review of respondent’s failure to abate interest under sec_6404 was filed because the petition did not meet the 3the record for purposes of respondent’s motion does not contain a copy of petitioner’s request for abatement and does not disclose when petitioner requested the abatement of interest requirements of rule b we ordered petitioner to file a proper amended petition by date on date petitioner’s amended petition was filed on date respondent’s motion was filed in his motion respondent contends that his determination not to abate interest was not an abuse_of_discretion because under sec_6404 sec_6211 and sec_6212 and 112_tc_19 he lacks the authority to abate assessments of interest on employment_taxes respondent also contends that sec_6404 does not apply because petitioner has not suggested that any of the interest assessed was excessive or miscalculated on date petitioner’s response opposing respondent’s motion was filed in its response petitioner contends that numerous representatives of the government have indicated that what occurred was entirely the government’s fault and that the interest should be abated and that the service ought to be held to their word petitioner also denied respondent’s contention that sec_6404 did not apply this case was scheduled for hearing at the court’s date philadelphia pennsylvania trial session counsel for both parties appeared and presented oral arguments on the motion 4respondent does not dispute the timeliness of petitioner’s amended petition among the arguments petitioner presented was an argument that respondent should have abated interest under sec_6404 counsel for respondent argued at the hearing that sec_6404 did not apply because the interest at issue was not erroneously or illegally assessed citing sec_6404 nor was it excessive in amount citing sec_6404 neither party brought to the court’s attention our memorandum opinion in h h trim upholstery co v commissioner tcmemo_2003_9 discussion i abatement of interest under sec_6404 a sec_6404 sec_6404 provides in pertinent part that the commissioner may abate an assessment of interest on a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act sec_6211 defines a deficiency as the amount by which the tax imposed by subtitle a or b or chapter or of the internal_revenue_code exceeds the amount of such tax shown on the taxpayer’s return and the amount of such tax previously assessed sec_6212 authorizes the secretary5 to issue notices of deficiency with respect to taxes imposed by subtitle a or b or chapter or of the code these subtitles and chapters of the code cover taxes on income estates gifts certain qualified_pension plans and qualified_investment entities the code provisions related to employment_taxes are contained in subtitle c the commissioner’s authority to abate an assessment of interest involves the exercise of discretion and we must give due deference to the commissioner’s discretion woodral v commissioner supra pincite 91_tc_1079 in order to prevail petitioner must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a in woodral v commissioner supra pincite we held that the commissioner lacks authority under sec_6404 to abate an assessment of interest on employment_taxes because neither sec_6211 nor sec_6212 mentions subtitle c we also 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 held that because the commissioner has no authority to abate assessments of interest on employment_taxes under sec_6404 he cannot commit an abuse_of_discretion by refusing to do so because a person with no discretion simply cannot abuse it id because our opinion in woodral is controlling we hold that respondent is entitled to summary_judgment on petitioner’s claim_for_abatement under sec_6404 respondent has no authority under sec_6404 to abate the interest assessed on petitioner’s unpaid employment_taxes and consequently respondent did not abuse his discretion by refusing to abate the interest in this case b sec_6404 petitioner also contends that respondent should have abated interest under sec_6404 we construe petitioner’s argument to be that respondent’s failure adequately to consider sec_6404 precludes the entry of a summary_judgment sec_6404 provides as follows sec_6404 general_rule --the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which-- is excessive in amount or is assessed after the expiration of the period of limitations properly applicable thereto or is erroneously or illegally assessed in woodral v commissioner t c pincite we held that we had jurisdiction under sec_6404 to review the commissioner’s failure to abate interest under all subsections of sec_6404 and that sec_6404 does not limit our jurisdiction to review cases under sec_6404 to those asserting a right to abatement under sec_6404 nevertheless in woodral because the taxpayers did not cite any authority or introduce any evidence to support their claim that the assessments of interest were excessive erroneous or illegal we held that the commissioner did not abuse his discretion by failing to abate the assessments of interest under sec_6404 id pincite in h h trim upholstery co v commissioner tcmemo_2003_9 which we filed on date we held that a taxpayer was entitled to a partial abatement of interest related to the taxpayer’s employment_tax liability because the service in response to the taxpayer’s request for a payoff figure failed to inform the taxpayer of additional interest and an addition_to_tax that had accrued but had not yet been assessed citing woodral v commissioner supra we concluded that the reference in sec_6404 to any_tax included employment_taxes and that the reference in sec_6404 to any liability in respect to the tax includes interest that has accrued on the underlying tax h h trim upholstery co v commissioner supra we then interpreted the term excessive in sec_6404 as it relates to interest to include a concept of unfairness under all of the facts and circumstances id after examining the facts of the case we concluded that petitioner’s employment_tax liability for one of the quarters at issue would have been fully paid on date but for the commissioner’s error that requiring petitioner to pay interest accrued as a result of the commissioner’s error was unfair and that the interest accrual attributable to the commissioner’s error was therefore excessive we held that the commissioner’s determination not to abate interest for the period from date through date was an abuse of the commissioner’s discretion in this case petitioner’s argument is essentially an argument about unfairness petitioner contends that respondent’s error in levying upon money owed to petitioner or to petitioner’s principal caused the third party to terminate its relationship with petitioner and or its principal and deprived petitioner of the income stream that was funding the installment_agreement petitioner also contends that representatives of respondent have acknowledged respondent’s mistake and have even agreed that interest should be abated but have taken the position that no section of the code gives respondent the authority to abate interest under the circumstances of this case respondent not only disputes that any representative has acknowledged interest should be abated but respondent also contends that sec_6404 is not applicable apparently because petitioner did not specifically request relief under sec_6404 in order to grant summary_judgment under rule we must conclude that there is no dispute about a material fact and that the moving party is entitled to a decision as a matter of law we are unable to do so not only is there a dispute about the material facts with respect to the application of sec_6404 but our opinion in h h trim upholstery co v commissioner supra raises the issue of whether respondent improperly failed to consider sec_6404 in determining that petitioner was not entitled to an abatement of interest the opinion in h h trim upholstery co was filed on date respondent’s final_determination was dated june 6respondent’s only contention with respect to sec_6404 is that he did not have to consider it because petitioner did not specifically request relief under sec_6404 we do not believe that respondent’s excuse is adequate petitioner’s petition and its response to the motion allege facts that focus on the unfairness of respondent’s determination not to abate interest even though they do not specifically mention sec_6404 moreover petitioner alleged in his petition that he was entitled to relief under sec_6404 and in his response to the motion he specifically denied respondent’s allegation that sec_6404 did not apply neither party brought the opinion in h h trim upholstery co to our attention in either its motion papers or at the hearing our research has not located any other case that has interpreted sec_6404 and applied it to abate interest on an unpaid employment_tax liability under the circumstances it is reasonable to conclude that neither party has considered how the opinion in h h trim upholstery co might affect the application of sec_6404 to the facts of this case the parties should have the opportunity to develop the facts consider how the memorandum opinion in h h trim upholstery co affects the legal analysis and discuss whether this case may be resolved without the necessity of a trial although we shall deny respondent’s motion with respect to sec_6404 for the reasons stated above we caution petitioner that it has the burden of introducing credible_evidence to establish that the accrual and assessment of some part of the interest at issue in this case was unfair and therefore excessive ii conclusion we shall grant respondent’s summary_judgment motion with respect to petitioner’s abatement claim under sec_6404 7in h h trim upholstery co v commissioner tcmemo_2003_9 the taxpayer proved that the interest that was abated under sec_6404 would not have accrued but for the commissioner’s mistake however because respondent did not adequately consider sec_6404 in making his final_determination that petitioner was not entitled to an abatement of interest under sec_6404 and because there is a dispute regarding the material facts we are unable to conclude that respondent is entitled to summary_judgment with respect to sec_6404 see h h trim upholstery co v commissioner tcmemo_2003_9 to reflect the foregoing an appropriate order will be issued
